SULLIVAN, Justice,
concurring.
I agree with the majority that 1995 House Enrolled Act 1435 is constitutional. This does not mean that 1995 House Enrolled Act 1598 is unconstitutional, only that it is unnecessary for our court to resolve that question. However, my own analysis of the record and the law leads me to the conclusion that H.E.A. 1598 is also constitutional. See Dague v. Piper Aircraft Corp., 275 Ind. 520, 418 N.E.2d 207, 214 (1981) (collecting eases); Dortch v. Lugar, 255 Ind. 545, 551-552, 266 N.E.2d 25, 30-31 (1971).
BOEHM, J. joins.